[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1650

                ANDRES GOTAY-FIGUEROA, ET AL.,

                   Plaintiffs, Appellants,

                              v.

              MUNICIPALITY OF SAN JUAN, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Frederic Chardon Dubos on brief for appellants.                                  
Jose Angel Rey on brief for appellees.                          

                                         

                        October 14, 1997
                                         

     Per  Curiam.    Appellants are  present  or  former city                            

police officers for the Municipality of San Juan.  They claim

their employer has violated the Fair Labor Standards Act,  29

U.S.C.    201  et  seq. ("FLSA"),  in  two respects:    1) by

failing to  pay overtime  as required  by subsection  207(a),

even  though they worked more than  40 hours per week; and 2)

by giving them compensatory time  in lieu of overtime pay for

hours  worked in  excess  of 35  or 40  hours  per week,1  in                                                                    1

violation of subsection 207(o).

     Both  arguments fail for the same reason.  Appellants do

not become eligible for payment  of overtime wages until they

have worked 43 hours per week; see  29 U.S.C.   207(k) and 29                                              

C.F.R.     553.230(b)  &amp;  (c).    The  rule  applies  to  law

enforcement personnel  who  have  a  seven to  28  day  "work

period."    Their argument  that  this special  rule  for law

enforcement officers does not apply to them, since they never

work seven consecutive  days, is specious.    A "work period"                                  

is not a "duty cycle."  Instead,  it is a recurring period of

work, from seven to 28 days, which the employer sets up ahead

of time for  determining whether an employee  is eligible for

                                                    

   1Appellants seem to  claim they were entitled  to overtime               1
pay for  hours worked  in excess of  35 per  week; apparently
local law  is more generous  than federal law with  regard to
municipal  employees; see  Ordinance No. 58,  Municipality of                                     
San Juan, June 28, 1985.  Whether appellants allege they were
entitled  to overtime  pay under  the FLSA  after  working 35
hours or 40 hours, they still  fail to allege a violation  of
the FLSA.  See text infra.                                     

                             -2-

overtime pay  in any given  period.  29 C.F.R.    553.224(a).

Appellants have not  alleged they were required  to work more

than  43   hours  in   a  work   period  without   additional

compensation, so they have failed  to allege or show facts to

support their claims.

     Affirmed.  Loc. R. 27.1.                          

                             -3-